Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group I (claim 1-17) in the reply filed on 3/18/2022 is acknowledged.
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2022.
Applicant's election with traverse of Species IV in the reply filed on 3/18/2022 and in telephonic election on 5/25/2022 (see attached interview summary) is acknowledged.  The traversal is on the ground(s) that all claims 1-17 read on the elected species IV (FIG. 3).  This is not found persuasive because while claims 1-17 read on the elected species IV, the restriction between the listed species remain proper, albeit claims 1-17 being pertinent to the elected species VI. Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “the SixNy layer comprising non-stoichiometric silicon nitride material with an increased proportion of silicon” renders the claim indefinite because the term “increased” is a relative term. It is unclear relative to what is “increased” referenced from.
Claim 5 reciting “the dielectric layer structure comprises a higher proportion of an Si3-N4 material than of any material deviating therefrom” renders the claim indefinite because it is unclear what characteristic is the “higher proportion” directed to. Is “higher proportion” referring to thickness, weight, atomic ratio, etc.?
Claim 10 reciting “all Si3N4 layers” renders the claim indefinite because it is unclear if plural Si3N4 layers is required. There is no antecedent basis for plural Si3N4 layers. 
Claim 11 reciting “the overall expansion of all Si3N4 layers” renders the claim indefinite. Firstly, Si3N4 layers lacks antecedent basis and it is unclear if plural Si3N4 layers is required. Furthermore, it is unclear what constitutes “the overall expansion of all Si3N4 layers”. It is unclear how do the Si3N4 layers “expand”. And under what condition is expansion occurring. Furthermore, it is unclear how would the thickness of the SixNy layer compare to an expansion (a rate of expansion). It is unclear if “expansion” instead means an overall thickness of the Si3N4 layers?
Other claims are rejected for depending on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelaic (“Einfluss des dielektrischen Schichtstapels auf die elektrischen Eigenschaften”, October 5, 2018; cited by Applicant in IDS filed 7/29/2021).
In re claim 1, Pelaic discloses integrated capacitor (page 18, FIG. 2.9) comprising: 
a first electrode structure (bottom electrode) , a second electrode structure (top electrode), and an interposed dielectric layer structure, 
the dielectric layer structure comprising a layer combination comprising an SiO2 layer, an Si3N4 layer, and an SixNy layer (Abstract, pages 18-21), and 
the SixNy layer comprising non-stoichiometric silicon nitride material with an “increased” proportion of silicon (as best understood, “increased” relative to Si3N4; see pages 21-22).

In re claim 2, Pelaic discloses (e.g. FIG. 3.6 on page 31) wherein the first electrode structure comprises a semiconductor substrate provided with a trench structure (page 32).

In re claim 3, Pelaic discloses (FIG. 2.9 on page 18 or FIG. 3.6 on page 31) wherein the first electrode structure (bottom electrode) forms a rear-side electrode arranged at a rear-side contact; and wherein the second electrode structure (top electrode) forms a front-side electrode arranged at a front-side contact.

In re claim 5, as best understood, Pelaic discloses wherein the dielectric layer structure comprises a “higher proportion” of an Si.sub.3N.sub.4 material than of any material deviating therefrom (e.g. page 37, #14 & #15, #23 & #24, two Si3N4 layers in the stack).

In re claim 6, Pelaic discloses wherein a thickness of the Si3N4 layer to a thickness of the SixNy layer is configured to be in a ratio of n to one, n ranging from 1.5 to 2.5. E.g. on page 37, #6 & #7, #8 & #9, #14 & #15, when the total thickness of two Si3N4 layers is 1000 nm and the thickness of SixNy layer is 500 nm, the ratio is 2 to 1, n=2. 

In re claim 7, Pelaic discloses wherein a thickness of the Si3N4 layer to a thickness of the SixNy layer is configured to be in a ratio of n to one, n being larger than or equal to 2. E.g. on page 37, #6 & #7, #8 & #9, #14 & #15, when the total thickness of two Si3N4 layers is 1000 nm and the thickness of SixNy layer is 500 nm, the ratio is 2 to 1, n=2.

In re claim 8, Pelaic discloses wherein a thickness of the Si3N4 layer to a thickness of the SixNy layer is configured to be in a ratio of n to one, n ranging from 2 to 2.5, from 2 to 9, from 2 to 15, or from 2 to 32. E.g. on page 37, #6 & #7, #8 & #9, #14 & #15, when the total thickness of two Si3N4 layers is 1000 nm and the thickness of SixNy layer is 500 nm, the ratio is 2 to 1, n=2.

In re claim 9, Pelaic discloses wherein the SixNy layer is arranged separately from, or not directly adjacent to, the SiO2 layer. E.g. on page 37, #4 to #7, #14 & #15, where the SixNy layer is separated from SiO2 by Si3N4 layer(s).

In re claim 10, as best understood, Pelaic discloses wherein a thickness of the SixNy layer corresponds to a maximum of 50% of an overall thickness of “all Si3N4 layers”. E.g. on page 37, #6 & #7, #8 & #9, #14 & #15, when the total thickness of two Si3N4 layers is 1000 nm and the thickness of SixNy layer is 500 nm. Thus, the thickness of SixNy to thickness of Si3N4 layers is 50%.

In re claim 11, as best understood, Pelaic discloses wherein a thickness of the SixNy layer ranges from 3% to 50%, from 6% to 50%, from 8% to 50%, or from 10% to 50%, of the “overall expansion” of “all Si3N4 layers”. E.g. on page 37, #6 & #7, #8 & #9, #14 & #15, when the total thickness of two Si3N4 layers is 1000 nm and the thickness of SixNy layer is 500 nm. Thus, the thickness of SixNy to thickness of Si3N4 layers is 50%.

In re claim 13, Pelaic discloses wherein the SixNy layer comprises a thickness ranging from 50 nm to 2000 nm, from 50 nm to 1000 nm, from 50 nm to 500 nm, or from 100 nm to 1000 nm. E.g. on page 37, #6 & #7, #14 & #15, wherein the thickness of SixNy layer is 500 nm.


In re claim 14, Pelaic discloses (e.g. see #14 & #15 on page 37) wherein the dielectric layer structure comprises a layer combination comprising an SiO2 layer, two Si3N4 layers, and an SixNy layer. 

In re claim 15, Pelaic discloses (e.g. see #14 & #15 on page 37) wherein the SixNy layer is arranged between the two Si3N4 layers. 

In re claim 16, Pelaic discloses (e.g. see #12 & #13 on page 37) wherein the dielectric layer structure comprises a layer combination comprising an SiO2 layer, an Si3N4 layer, and two SixNy layers.

In re claim 17, Pelaic discloses (e.g. see #12 & #13 on page 37) wherein the Si3N4 layer is arranged between the two SixN y layers.
 
Claims 1, 3-5, 9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2008/0272424 A1 (Kim).

    PNG
    media_image1.png
    353
    637
    media_image1.png
    Greyscale

In re claim 1, Kim discloses (e.g. FIG. 2) integrated capacitor (capacitor formed between 250 and channel 204 when the memory device is turned on to store charge), comprising: 
a first electrode structure (formed by s/d 202 and channel 204 and associated contact), a second electrode structure 205, and an interposed dielectric layer structure 210,220,230,240, 
the dielectric layer structure comprising a layer combination comprising an SiO2 layer 210, an Si3N4 layer (stoichiometric layer of double-layer 220, ¶ 41), and an SixNy layer (Si-rich layer of double layer structure 220, ¶ 41), and 
the SixNy layer (comprising non-stoichiometric silicon nitride material with an “increased” proportion of silicon (Si-rich, ¶ 41).

In re claim 3, Kim discloses (e.g. FIG. 2) wherein the first electrode structure (formed by s/d 202 and channel 204 and associated contact) forms a rear-side electrode arranged at a rear-side contact; and wherein the second electrode structure 250 forms a front-side electrode arranged at a front-side contact.

In re claim 4, Kim discloses (e.g. FIG. 2) wherein a ratio of silicon to nitrogen of the SixNy layer ranges from 0.8 to 1 (1:1, Si-rich silicon nitride layer, ¶ 10, 41).

In re claim 5, Kim discloses (e.g. FIG. 7) wherein the dielectric layer structure comprises a “higher proportion” of an Si3N4 material (Si3N4 in both 420 and 430, ¶ 51) than of any material deviating therefrom.

In re claim 9, Kim discloses (e.g. FIG. 2) wherein the SixNy layer (upper layer of 220 formed over the lower stoichiometric Si3N4 layer, ¶ 41) is arranged separately from, or not directly adjacent to, the SiO2 layer 210.

In re claim 14, Kim discloses (e.g. FIG. 7) wherein the dielectric layer structure comprises a layer combination comprising an SiO2 layer 410 (¶ 50), two Si3N4 layers (lower stoichiometric portion of 420 (¶ 51) and 430 (¶ 52)), and an SixNy layer (upper silicon-rich portion of 420, ¶ 51).

In re claim 15, Kim discloses (e.g. FIG. 7) wherein the SixNy layer (upper silicon-rich portion of 420, ¶ 51) is arranged between the two Si3N4 layers (between lower stoichiometric portion of 420 (¶ 51) and 430 (¶ 52)).

In re claim 16, Kim discloses (e.g. FIG. 2) wherein the dielectric layer structure comprises a layer combination comprising an SiO2 layer 210, an Si3N4 layer (lower stoichiometric portion of 220, ¶ 41), and two SixNy layers (upper silicon-rich portion of 220 may be considered to be composed of two thinner sublayers, ¶ 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pelaic as applied to claim 1 above.
In re claim 12, Pelaic discloses on page 84 and Table 4.7, various example of dielectric stack having dielectric strength greater than 900 V (also see Abstract). Pelaic further discloses the dielectric layer stack having 337 nm SiO2, 1105 nm Si3N4, 607 nm SixNy (#6, #7, Page 109). Given dielectric constants kSiO2=3.9, kSi3N4=7.45, and kSixNy=8.9 (Pages 20,66), EOT=337+(3.9/7.45)×1105+(3.9/8.9)×607=1181 nm.
Claimed EOT of at least 1200 nm is obvious in view of 1181 nm taught by Pelaic. Furthermore, it would obvious to increase the EOT to further increase the dielectric strength as is known in the art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pelaic as applied to claim 1 above, and further in view of Gardeniers et al. (“LPCVD silicon-rich silicon nitride films for applications in micromechanics, studied with statistical experimental design”, June 28, 1996; cited in IDS filed 7/29/2021). 
In re claim 4, Pelaic discloses a low stress Si-rich non-stoichiometric SixNy layer being used in the dielectric stack (Page 21). Pelaic does not explicitly disclose the ratio of silicon to nitrogen of the SixNy layer ranges from 0.8 to 1.
Gardeniers teaches low stress Si-rich SixNy having Si/N ratio of 0.8 to 1 as suitable low stress film (see Table III, e.g. sample N23). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to for Pelaic’s low stress Si-rich SixNy- layer to have a Si to N ratio of 0.8 to 1 as taught by Gardeniers as suitable for forming a low stress non-stoichiometric SixNy layer.


Claims 6-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above.
In re claims 6-8, 10-11 and 13, Kim discloses a double-layer structure 220 comprising a Si-rich silicon nitride layer over an stoichiometric Si3N4 layer for improve hole trapping and increase erase speed (¶ 41). Although Kim does not explicitly disclose the of respective Si3N4 layer and Si-rich layer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thicknesses of the layers to obtained desired device characteristics. For example, the thicknesses would be determined based on the dielectric strength, leakage current, charge retention, etc. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In re claim 12, Kim discloses the dielectric layer structure forming a storage layer in a nonvolatile memory device through capacitive effect. Although Kim does not explicitly disclose the EOT of the dielectric layer is at least 1200 nm and a dielectric strength of at least 900 V, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to increase the thickness of the dielectric structure to have an EOT of at least 1200 nm to obtain a device with desired storage capacity and to increase the dielectric strength to prevent breakdown. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Chen et al. US 2004/0137686 A1.
In re claim 2, Kim discloses (e.g. FIG. 2) wherein the first electrode structure (formed by s/d 202 and channel 204 and associated contact) comprises a semiconductor substrate 400 (202,204 being provided in the substrate 400). Kim does not explicitly disclose the substrate is provided with a trench structure. 
However, Chen discloses (FIG. 10) a memory device having charge trapping layers 136, and the device is formed in a semiconductor substrate 112 that is provided with trench structures 114 for isolation between adjacent devices. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide STI isolation trenches in Kim’s device to electrically isolate adjacent device as taught by Chen.


Claims 1, 3-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurachi US 2013/013455 A1 in view of Shibata et al. US 2006/0180842 A1 (Shibata).
In re claim 1, Kurachi discloses (e.g. FIGs. 5A-5B) integrated capacitor, comprising: 
a first electrode structure 14, a second electrode structure 18, and an interposed dielectric layer structure 16,
the dielectric layer structure 16 comprising a layer combination comprising an Si3N4 layer 24 (when the ratio is 0.75, ¶ 27, 30-31), and an SixNy layer 22,26 (¶ 28, 31, 35), and 
the SixNy layer 22,26 comprising non-stoichiometric silicon nitride material with an “increased” proportion of silicon (¶ 34-35).
Kurachi does not explicitly discloses the dielectric layer structure 16 comprises an SiO2 layer.
However, Shibata discloses (FIG. 1) a capacitor 10 comprising a dielectric layer structure 16 between electrodes 14A,14B, wherein the dielectric layer structure 16 comprises an SiO2 layer 20 between an Si3N4 layer 22 for improving adhesion (¶ 39, 53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an SiO2 layer in Kurachi’s capacitor dielectric between the electrode 14 and the silicon nitride layer 22 to improve adhesive as taught by Shibata.

In re claim 3, Kurachi discloses (e.g. FIG. 5A) wherein the first electrode structure 14 forms a rear-side electrode arranged at a rear-side contact; and wherein the second electrode structure 18 forms a front-side electrode arranged at a front-side contact.

In re claim 4, Kurachi discloses (e.g. FIG. 5A) wherein a ratio of silicon to nitrogen of the SixNy layer ranges from 0.8 to 1 (e.g. 0.8, 0.85 or 0.9; ¶ 35).

In re claim 5, as best understood, Kurachi discloses (e.g. FIG. 5A) wherein the dielectric layer structure 16 comprises a “higher proportion” of an Si.sub.3N.sub.4 material than of any material deviating therefrom. Si3N4 layer 24 is 150-250 nm while Si-rich layers 22,26 are 5-50 nm each (¶ 31). Thus, there is a higher “proportion” of layer 24 in term of thickness.

In re claim 6, Kurachi discloses (e.g. FIG. 5A) wherein a thickness of the Si3N4 layer 24 (e.g. 250nm, ¶ 27, 31) to a thickness of the SixNy layer 22+26 (e.g. 50 nm each, totaling 100 nm; ¶ 27,31) is configured to be in a ratio of n to one, n ranging from 1.5 to 2.5. The ratio is 250 to 100 or 2.5 to 1; thus n=2.5.

In re claim 7, Kurachi discloses (e.g. FIG. 5A) wherein a thickness of the Si3N4 layer 24 (e.g. 250nm, ¶ 27, 31) to a thickness of the SixNy layer 22+26 (e.g. 50 nm each, totaling 100 nm; ¶ 27,31) is configured to be in a ratio of n to one, n being larger than or equal to 2. The ratio is 250 to 100 or 2.5 to 1; thus n=2.5.

In re claim 8, Kurachi discloses (e.g. FIG. 5A) wherein a thickness of the Si3N4 layer 24 (e.g. 250nm, ¶ 27, 31) to a thickness of the SixNy layer 22+26 (e.g. 50 nm each, totaling 100 nm; ¶ 27,31) is configured to be in a ratio of n to one, n ranging from 2 to 2.5, from 2 to 9, from 2 to 15, or from 2 to 32. The ratio is 250 to 100 or 2.5 to 1; thus n=2.5.

In re claim 9, Kurachi discloses (e.g. FIG. 5A) wherein the SixNy layer 26 is arranged separately from, or not directly adjacent to, the SiO2 layer (formed between 22 and 14 as taught by Shibata).

In re claim 10, as best understood, Kurachi discloses (e.g. FIG. 5A) wherein a thickness of the SixNy layer 22+26 (e.g. 50 nm each, totaling 100 nm; ¶ 27,31) corresponds to a maximum of 50% of an overall thickness of “all Si3N4 layers” 24 (e.g. 250nm, ¶ 27, 31). 100/250=40% which is less than the maximum of 50%.

In re claim 11, as best understood, Kurachi discloses (e.g. FIG. 5A) wherein a thickness of the SixNy layer 22+26 (e.g. 50 nm each, totaling 100 nm; ¶ 27,31) ranges from 3% to 50%, from 6% to 50%, from 8% to 50%, or from 10% to 50%, of the “overall expansion” of “all Si3N4 layers” 24 (e.g. 250nm, ¶ 27, 31). The term “expansion” is understood to mean “thickness”. Kurachi teaches the thickness is 100/250=40%, which within the claimed ranges.

In re claim 12, Kurachi discloses the dielectric layer structure 16 comprising 150-250 nm thick Si3N4 layer 24 and 5-50 nm thick Si-rich nitride layers 22,26 (¶ 27,31). Kurachi further discloses the dielectric thickness can be changed according to desired capacity (¶ 31). Although Kurachi does not explicitly disclose the EOT of at least 1200 nm and a dielectric strength of at least 900 V, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to increase the thickness of the dielectric structure to have an EOT of at least 1200 nm to obtain a capacitor with desired capacity as disclosed by Kurachi and to increase the dielectric strength of the capacitor to prevent breakdown. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In re claim 13, Kurachi discloses (e.g. FIG. 5A) wherein the SixNy layer 22,26 comprises a thickness ranging from 50 nm to 2000 nm, from 50 nm to 1000 nm, from 50 nm to 500 nm, or from 100 nm to 1000 nm (e.g. 50 nm each, totaling 100 nm; ¶ 27,31).

In re claim 14, Kurachi and Shibata discloses wherein the dielectric layer structure 16 comprises a layer combination comprising an SiO2 layer 20 (taught by Shibata FIG. 1), two Si3N4 layers (e.g. upper and lower portion of 24, Kurachi FIG. 5A), and an SixNy layer 22,26 (Kurachi FIG. 5A).

In re claim 16, Kurachi and Shibata discloses wherein the dielectric layer structure 16 comprises a layer combination comprising an SiO2 layer 20 (taught by Shibata FIG. 1), an Si3N4 layer 24 (Kurachi FIG. 5A), and two SixNy layers 22,26 (Kurachi FIG. 5A).

In re claim 17, Kurachi discloses (e.g. FIG. 5A) wherein the Si3N4 layer 24 is arranged between the two SixN y layers 22,26.
 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kurachi and Shibata as applied to claim 1 above, and further in view of Berberich et al. (US 7,738,226 B2)
In re claim 2, Kurachi teaches a capacitor. Kurachi does not explicitly disclose the first electrode structure comprises a semiconductor substrate provided with a trench structure.
However, Berberich teaches (e.g. FIGs. 3-4) a trench capacitor integrated into a semiconductor substrate provided with a trench structure. Berberich teaches such integrated structure exhibits superior thermal properties and allows integration with other circuit elements in the substrate (Column 4, line 62 – Column 5, line 27) and the trench structure allows for increased effective capacitive area for higher capacitance. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Kurachi’s capacitor as a trench capacitor integrated into a substrate as taught by Berberich for increased capacitance with enlarged capacitor surface area and for improved thermal properties and enhanced integration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815